Citation Nr: 0500119	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-18 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to the service-connected disability of right 
trapezius myositis.

2.  Entitlement to an increased rating for service-connected 
right trapezius myositis, currently evaluated as 10 percent 
disabling. 


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from August 1985 to May 1986 
and from November 1987 to November 1991.

The case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The Board notes that the veteran requested a hearing before a 
Decision Review Officer (DRO) in a correspondence received by 
the RO in July 2003.  The hearing was scheduled for August 
20, 2004.  Although the veteran's mailed hearing notice was 
not returned as undeliverable, the veteran failed to appear 
for the hearing and there was no request by the veteran to 
reschedule the hearing.  Therefore, the request for a hearing 
will be considered withdrawn and the Board will proceed with 
review on the present record.  See 38 C.F.R. § 20.702 (2004).

Additionally, the Board notes that the veteran submitted a 
claim for service connection for fibromyalgia in the March 
2003 notice of disagreement.  As this issue is not presently 
before the Board for review, the issue is referred back to RO 
for the proper development.

The issue of an increased rating for service-connected right 
trapezius myositis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The competent medical evidence of record does not 
establish a relationship between the veteran's depressive 
disorder and his service-connected right trapezius myositis. 


CONCLUSION OF LAW

The veteran's depression is not proximately due to or the 
result of the service-connected right trapezius myositis.  38 
U.S.C.A. §§ 1110, 1131, 5103A, (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  In August 2001, VA 
issued regulations to implement the VCAA.  38 C.F.R. § 3.102, 
3.156(a), 3.159 and 3.326(a).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) which is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
secondary service connection via the November 2002 RO 
letters, the November 2002 rating decision, and the June 2003 
statement of the case.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during at a hearing on appeal, but 
he declined such opportunity.  As no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his secondary service connection 
claim.  In particular, the RO asked the veteran to tell VA 
about any additional information or evidence that the veteran 
wanted VA to try and get for him and to send VA the evidence 
that was needed as soon as possible.  By various 
informational letters, a statement of the case, supplemental 
statement of the case and their accompanying notice letters, 
VA satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing secondary 
service connection.  He has, by information letters, a rating 
decision, a statement of the case, and supplemental 
statements of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  In addition, 
a disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  As well, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran was granted service-connection, with a non-
compensable rating, for right trapezius myositis via a 
November 1996 rating decision.  In a December 2001 rating 
decision, his evaluation was increased to the 10 percent 
evaluation he has currently.  At present, the veteran 
contends that he is entitled secondary service connection for 
depression.  In this regard, the veteran claims that his 
service-connected disability caused him to develop his 
currently diagnosed depressive disorder. 

The evidence of record includes VA medical records dated from 
February 1996 to September 2002.  These records show 
treatment for various medical problems the veteran has 
experienced including depression.  A note dated in February 
2002 mentions that the veteran is feeling depressed, and a 
note dated in July 2002 mentions that the veteran is feeling 
slightly depressed secondary to physical and fibromyalgia.  
The VA medical records do not contain a definitive opinion 
from a medical professional relating the veteran's depression 
to his service-connected disability. 
 
The veteran was provided a VA medical examination in November 
2002.  The examiner indicated that the veteran first sought 
psychiatric treatment approximately four months prior to the 
examination, and there was no prior history of psychiatric 
treatment or hospitalization.  The examiner indicated that 
the veteran appeared appropriately dressed with adequate 
hygiene, and that he was cooperative during the examination.  
The examiner also noted that the veteran appeared alert and 
in contact with reality.  During the examination the veteran 
exhibited no looseness of association, no evidence of 
disorganized speech, no evidence of delusions or 
hallucinations, and no suicidal ideation.  The examiner found 
that the veteran's mood was depressed, and that his affect 
was broad and appropriate.  The examiner diagnosed the 
veteran with a depressive disorder.  After reviewing the 
veteran' clinical history and his current mental status, the 
examiner concluded that there was no evidence to establish a 
relationship between the patient's depressive disorder and 
his right trapezius myositis.  In the examiner's opinion, the 
veteran's depressive disorder was not precipitated and was 
not aggravated by the right trapezius myositis.  The examiner 
concluded by indicating the veteran had mild symptoms of 
depression that were not interfering in his occupational 
functioning and in his social relationships. 

As was noted above, the veteran was given the opportunity to 
present testimony before a DRO, but declined such 
opportunity.  The veteran has submitted no other evidence in 
support of his claim. 

Despite the veteran's assertions, the medical evidence of 
record does not support a grant of the veteran's claim of 
service connection for depression as secondary to service-
connected right trapezius myositis.  It is the Board's duty 
to assess the credibility and probative value of evidence 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
In this respect, the Board notes that April 2003 VA medical 
examination report, specifically addressing the etiology of 
the veteran's depression, indicates that there was no 
association between his depression and his service-connected 
right trapezius myositis. 

The veteran has submitted no credible medical evidence 
supporting his contention that his depression is related to 
his service-connected right trapezius myositis; therefore, 
the veteran's claim for service connection for depression, as 
secondary to service-connected right trapezius myositis, must 
be denied. 

The Board acknowledges the sincerity of the veteran's 
statements in support of his claim.  The veteran is certainly 
competent to provide an account of the symptoms that he 
experiences and has experienced.  Hayes v. Brown, 9 Vet. App. 
67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that service connection for depression as secondary 
to service-connected right trapezius myositis, is warranted.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding the benefit of 
the doubt, but there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
grant the veteran's claim.  The appeal is accordingly denied.


ORDER

Service connection for depression as secondary to service-
connected right trapezius myositis is denied. 


REMAND

Upon review of the evidentiary record, the Board finds that 
the VA's redefined duties to notify and assist a claimant, as 
set forth in the VCAA have not been fulfilled regarding the 
remaining issue on appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  The Board notes that while the November 2002 VA 
examination report provided range of motion measurements for 
the veteran's cervical spine, and the November 2002 rating 
decision and June 2003 statement of the case assigned the 
veteran a disability evaluation based on limitation of motion 
of the cervical spine, the veteran was never notified of the 
appropriate Diagnostic Code addressing limitation of motion 
of the cervical spine.  In fact, the June 2002 statement of 
the case provided the veteran with the Diagnostic Codes 5206, 
5207 and 5208, all reporting limitation of motion of the 
forearm.  Furthermore, the Board notes that during the 
pendancy of the veteran's claim, the VA Schedule for Rating 
Disabilities for the spine was revised effective September 
26, 2003.  Therefore, the Board finds that the case must be 
remanded so that the veteran may be given the proper 
notification of the appropriate governing laws and 
regulations as required under the VCAA, and so that RO may 
have the opportunity to evaluate the veteran's service-
connected disability under both the new and old criteria.  

Additionally, the Board finds that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one, and takes into account both the new and old 
criteria should be accomplished.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
an examination should be afforded the veteran before an 
appellate decision on the merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his right 
trapezius myositis since September 2002, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Additionally, the RO 
should request that the veteran provide 
information as to the dates of any 
treatment for his right trapezius 
myositis at any VAMC since September 
2002.  Copies of the medical records (not 
already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2004).  The RO should also request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claim.  Furthermore, the veteran should 
be specifically informed as to what 
portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VAMC 
for the veteran to be afforded a VA 
medical examination, performed by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
veteran's service-connected right 
trapezius myositis.  The RO must make the 
claims file available to the examiner.  
The claims folder must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
disability, including 1) x-rays studies 
and 2) range of motion studies (with 
specific measurements expressed in 
degrees).  The examiner must proffer an 
opinion as to the specific extent and 
severity of the appellant's disability, 
to include a complete and detailed 
discussion of all functional limitations 
associated with these disability, 
including precipitating and aggravating 
factors (i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, the effect the disabilities have 
upon daily activities, and the degree of 
functional loss of the affected parts, if 
any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.
		
Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected right 
trapezius myositis, in correlation with 
the applicable diagnostic criteria set 
forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (as of and prior to September 26, 
2003).  
	
Further, the examiner should render an 
opinion as to whether the service-
connected disability alone has caused 
marked interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to an increased 
evaluation for right trapezius myositis.  
If the determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
which summarizes the pertinent evidence, 
fully cites the applicable Diagnostic 
Codes and reflects reasons and bases for 
the decision reached.  The veteran and 
his representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


